Justice RIVERA-SOTO,
dissenting.
After Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), trial courts in criminal cases are commanded to engage in a two-step process in deciding the admissibility of hearsay statements. As a necessary threshold inquiry, the court must determine whether the proffered statement is in fact hearsay, that is, whether it is “a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” N.J.R.E. 801(c). If the proffered statement is not hearsay, it is admissible under Evidence Rule 402 provided it is relevant, see N.J.R.E. 401, and it is not otherwise subject to exclusion.1 And, under Crawford, the admission of non-hearsay statements does not trigger constitutional concerns. Crawford, supra, 541 U.S. at 59 n. 9, 124 S.Ct. at 1369 n. 9, 158 L.Ed.2d at 197 n. 9 (“The [Confrontation] Clause also does not bar the use of testimonial statements for *353purposes other than establishing the truth of the matter asserted.” (citing Tennessee v. Street, 471 U.S. 409, 414, 105 S.Ct. 2078, 2081-82, 85 L.Ed.2d 425, 431 (1985))).
If, however, the trial court determines that the proffered statement is hearsay, it must then ascertain whether that hearsay statement is nevertheless admissible under the Evidence Rules before engaging in a Crawford /Confrontation Clause constitutional analysis. That is because “[w]here testimonial statements are involved, we do not think the Framers meant to leave the Sixth Amendment’s protection to the vagaries of the rules of evidence, much less to amorphous notions of ‘reliability.’ ” Id. at 61, 124 S.Ct. at 1370, 158 L.Ed.2d at 199.
That hierarchical analytical that requires that the non-constitutional issue be addressed first before any constitutional question is so firmly embedded in our jurisprudence that we often dispense with any citation to its authority. See, e.g., State v. Branch, 182 N.J. 338, 354, 865 A.2d 673 (2005) (resolving hearsay question as not an excited utterance and therefore not admissible, thus not addressing Confrontation Clause arguments reasoning that “[b]ecause we resolve the issue on independent state grounds, we do not need to decide the constitutional challenge”). More recently, we reiterated that “we do not address constitutional questions when a narrower, non-constitutional result is available[.]” United States v. Scurry, 193 N.J. 492, 500 n. 4, 940 A.2d 1164 (2008) (citing Randolph Town Ctr., L.P. v. County of Morris, 186 N.J. 78, 80, 891 A.2d 1202 (2006) (holding that “[cjourts should not reach a constitutional question unless its resolution is imperative to the disposition of litigation”); O’Keefe v. Passaic Valley Water Comm’n, 132 N.J. 234, 240, 624 A.2d 578 (1993) (same; citing cases)). Accord N.J. Div. of Youth & Family Servs. v. S.S., 187 N.J. 556, 564, 902 A.2d 215 (2006); Gac v. Gac, 186 N.J. 535, 547, 897 A.2d 1018 (2006) (stating that “[recently, we restated that a constitutional issue should not be decided unless its resolution is imperative to the disposition of litigation” (citation and internal quotation marks omitted)); State v. Fowlkes, *354169 N.J. 387, 396, 778 A.2d 422 (2001) (“noting rule that ‘a court should not reach and determine a constitutional issue unless absolutely imperative in the disposition of the litigation’ ” (quoting Donadio v. Cunningham, 58 N.J. 309, 325-26, 277 A.2d 375 (1971)); In re N.J. Am. Water Co., 169 N.J. 181, 197, 777 A.2d 46 (2001) (stating that “[w]e adhere to the principle that courts should not reach constitutional questions unless necessary to the disposition of the litigation” (citation and internal quotation marks omitted)).
Today, the majority abandons those bedrock principles in favor of expediency. Although the majority first addresses whether the hearsay statements are admissible, it inexplicably comes to no conclusion on that issue.2 Instead, the majority eschews determining whether the challenged hearsay statements are admissible, concluding that “[although the witness’s statements might be admissible as excited utterances, we have no doubt that the admission of those statements ran afoul of the Confrontation *355Clause.” Ante at 341, 949 A.2d 799 (emphasis supplied).3
That unstructured analysis constitutes a dangerous and headlong rush to reach a constitutional question when that question need not be addressed. If the majority is unwilling or unable to determine that the admission of the challenged hearsay statements was proper on any ground,, then its obligation is clear: it should reverse on that basis and ignore the seductive call of the constitutional claim. On the other hand, if the majority believes that the hearsay statements in fact were admissible, then it should display the courage of its conviction and state that conclusion. Only then would it become necessary to address the constitutional question.
The majority does neither. By its indecision, it relegates its entire constitutional analysis to the chiaroscuro of *356thing that “is unnecessary to the decision in the case and therefore not precedential[,]” Black’s Law Dictionary 1100 (7th ed.1999)— and it is beyond question that “dicta cannot be res adjudicata from the very definition of the terms.” J.J. Hockenjos Co. v. Lurie, 12 N.J. Misc. 545, 548, 173 A. 913 (Sup.Ct.1934). Impliedly recognizing that fate, the majority attempts a different tack, adopting the pretense that, on retrial, the trial court somehow must confront the admissibility of these hearsay statements anew. Having claimed that illusion as its unstable foundation, the majority analyzes the hearsay statements under the Clause. It then ultimately concludes that, even if admissible under state evidence law, the challenged hearsay statements are “testimonial” and, hence, cannot be admitted unless the “witness who bears testimony against the accused [is] present at trial and subject to cross-examination, and if the witness is unavailable, that the accused have been given the prior opportunity of cross-examination.” Ante at 351, 949 A.2d 805.
There is no basis for the majority’s claim of prescience. On retrial, the State may forego offering those hearsay statements as evidence; thus, the issue would become moot. Even if so offered, the trial court may determine that, based on the record before it, the hearsay statements do not qualify for admission under any exception to the hearsay rule, again making the issue moot. Other events, many unforeseeable, may occur. In any of those instances, there will be no need for anyone to even address whether the hearsay statements are “testimonial” and thus subject to Crawford’s strictures.
If the majority had determined that the trial court did not abuse its discretion when it admitted the challenged hearsay statements, I would have embraced unreservedly the majority’s reasoning on both the hearsay and Confrontation Clause questions. Conversely, if the majority had determined that the trial court abused its discretion when it admitted the challenged hearsay statements, the analysis should have ended at that point, thereby allowing for a principled disagreement on that subject. Instead, the majority *357tenders a “neither-fish-nor-fowl” analysis that, in the end, does grave violence to the measured and self-limiting way this Court traditionally and properly has discharged its adjudicatory obligations. I cannot join in an opinion that jettisons those cherished, fundamental principles, regardless of how lofty the ultimate goal or how correct the superfluous analysis may be.
I respectfully dissent.
For reversal and Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE and 

For 


 See, e.g., N.J.R.E. 403 (excluding relevant evidence "if its probative value is substantially outweighed by the risk of (a) undue prejudice, confusion of issues, or misleading the jury or (b) undue delay, waste of time, or needless presentation of cumulative evidence"); N.J.R.E. 404(a) (excluding as irrelevant specified forms of character evidence); N.J.R.E. 404(b) (excluding as irrelevant certain types of other-crimes evidence); N.J.R.E. 405 (defining methods of proving character); N.J.R.E. 406 (limiting, as irrelevant, admissibility of evidence of habit or routine); N.J.R.E. 407 (limiting, on public policy grounds, certain evidence of subsequent remedial measures); N.J.R.E. 408 (limiting, on public policy grounds, admissibility of "evidence of statements or conduct by parties or their attorneys in settlement negotiations"); N.J.R.E. 409 (limiting, on public policy grounds, admissibility of "[ejvidence of furnishing or offering or promising to pay medical, hospital, property damage, or similar expenses occasioned by an injury or other claim”); N.J.R.E. 410 (limiting, on public policy grounds, evidence of a guilty plea later withdrawn, "of any statement made in the course of that plea proceeding, and of any statement made during plea negotiations when either no guilty plea resulted or a guilty plea was later withdrawn"); N.J.R.E. 411 (limiting, on public policy grounds, evidence of liability insurance); N.J.R.E. 412 (adopting Rape Shield Law, N.J.S.A. 2C:14-7).


 The trial court admitted the hearsay statements under the present sense impression exception codified in Evidence Rule 803(c)(1), and the Appellate Division found that the hearsay statements were also admissible as excited utterances pursuant to Evidence Rule 803(c)(2). Although the trial court "rejected, without elaboration, the excited utterance exception as a justification for the admission of the witness's out-of-court statements[,]" ante at 331 n. 2, 949 A.2d 793, and the majority rejects the admission of the hearsay statements as present sense impressions under Evidence Rule 803(c)(1), ante at 339-40, 949 A.2d 798-99, we nevertheless may reach the same conclusion as the trial the hearsay statements were as excited utterances and not as present sense impressions. As we have explained, "[i]t is a commonplace of appellate review that if the order of the lower tribunal is valid, the fact that it was predicated upon an incorrect basis will not stand in the way of its affirmance.” Isko v. Planning Bd. of Twp. of Livingston, 51 N.J. 162, 175, 238 A.2d 457 (1968) (citations omitted). This is so because "[ajppeals are taken from judgments or orders and not from reasons assigned therefor [and i]f the result below was right, there must be an affirmance even though an incorrect reason was given for the denial of the motion." Janiec v. McCorkle, 52 N.J.Super. 1, 21, 144 A.2d 561 (App.Div.1958) (citations omitted). See also Glaser v. Downes, 126 N.J.Super. 10, 16, 312 A.2d 654 (App.Div.1973) ("Of course, appeals are taken from judgments and not from opinions, let alone dicta.”) (citing Hughes v. Eisner, 8 N.J. 228, 84 A.2d 626 (1951)).


 According to the majority, "[t]he interests of justice and judicial economy command” that the majority jettison fundamental canons of constitutional adjudication and, instead, "decide the constitutional issue before us, which will conclusively dispose of this appeal.” Ante at 341 n. 9, 949 A.2d 799-800. The fallacy in that argument is transparent. Recent case law makes clear that we decide constitutional issues when the underlying litigation has become moot only in those instances where the issue is capable of repetition but evading review. Mistrick v. Div. of Med. Assistance & Health Servs., 154 N.J. 158, 712 A.2d 188 (1998) ("Although ordinarily we decline to decide moot appeals, we occasionally will rule on such matters where they are of substantial importance and are capable of repetition, yet evade review.”); v. General Accident Ins. Co., 144 327, 330, 676 A.2d 1065 (1996) ("Ordinarily, our interest in preserving judicial resources dictates that we not attempt to resolve legal issues in the abstract. On occasion, however, we will decide such appeals where the underlying issue is one of substantial importance, likely to reoccur but capable of evading review.” (citations omitted)). The majority nowhere attempts to justify its need to leapfrog over the threshold evidentiary issue to reach an otherwise unnecessary constitutional question, or to explain how the constitutional issues in this case somehow have evaded review by this Court. Furthermore, the majority’s final it is proper to address the constitutional question because it “conclusively dispose[s] of th[e] nothing more than place the proverbial rabbit in the hat. If that be so, there never will be a reason for this Court to stay its hand, thereby allowing it mandating that it— reach constitutional questions in every case. But for its inexplicable and unique application in this case, there is no doubt the majority would reject that ersatz doctrinal methodology outright.